In this case original opinion was filed on June 19, 1934.
Petition for rehearing was filed and granted for reasons stated in order filed July 9, 1934.
Reargument has been had and in the meantime certain exhibits have been filed, to-wit: two pieces of iron. One piece is identified as being like the piece of iron which defendant's witness testified the plaintiff used to clean the substance adhering to the iron roller referred to in the original opinion and the other piece is identified as being like the piece of iron which the plaintiff says he used.
The language used in the order for rehearing, to-wit: "We were probably misled in the conclusion by the statement of counsel at the bar of the court and in brief stating that plaintiff in error used the iron by 'first inserting his hand into a loop which had been made at the holding end of said instrument,' taken in connection with the testimony of the plaintiff in error, wherein he said: 'I went down to the *Page 318 
drum to clean it off and the iron they had there to use and knock the lumps off, when I went to knock it off it stuck in there and pulled my hand in between the belt and the roller' " was not intended to reflect on counsel or to intimate that counsel had in any wise misstated the record. We simply had a misapprehension of the shape of the piece of iron and of the manner in which plaintiff engaged his hand with the iron so that he could not readily release it. Instead of there being a loop attached to the end of the iron through which plaintiff passed his hand the piece of iron was so bent back at one end as to form a "U." One side of the "U" was some 2 or 2 I/2 inches long and the other side extended about 12 inches longer with about one-inch space between the two, or the piece of iron was so bent as to form a loop at one end. The defendant contends that the end formed a loop. That the bend only formed a "U" is the contention of the plaintiff. That it was so appears to be established by a preponderance of the evidence. Plaintiff does not contend that anyone directed him how to hold the iron, but his testimony shows that he grasped the iron in such manner as to let the long end protrude while the short end came over the back of his hand with his hand in the crotch or curve of the "U." The bend in the iron was short enough to make the iron fit snugly against his hand inside and out. We see no good reason why he should have so engaged his hand in this iron. It would evidently have been a more effective tool for the purpose for which it was used if he had so grasped it as to let the bend at the bottom of the "U" press against the palm of his hand, holding both sides of the "U" within his hand. That it is now clear that plaintiff so engaged his hand with the iron so as not to be able to release it at will by so holding the iron that his hand was snugly fitted into the curve of the "U" of the iron with the *Page 319 
short end thereof passing over the back of his hand, places him in no better position than he would have been had our first conception been entirely correct. The salient fact remains that he so engaged his hand with a piece of iron as not to be able to readily free himself from it and then stuck the long end of that piece of iron into a place where anyone of ordinary intelligence should know that it might get caught between a heavy metal roller and a heavy belt then in motion. His contributory negligence was not in using the iron but in so engaging his hand with the iron as not to be able to readily release the iron when it was caught between the roller and the belt.
On rehearing the original opinion, except as herein stated, is adhered to and the judgment reversing the judgment of the court below is adhered to.
Reversed.
WHITFIELD, ELLIS, and BUFORD, J. J., concur.
DAVIS, C. J., concurs in the result on rehearing.
TERRELL, J., agrees to the conclusion.
BROWN, J., not participating.